DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figures 1 and 6 each contain multiple figures.  
The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Detail 1 has been used to designate both a fibre rope and a wire rope
Detail 16 has been used to designate both HMPE fibre and a housing
Detail 32 has been used to designate both a position sensor and a RFID reader.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, the phrases said optical sensor and said fibre rope position sensor lack proper antecedent basis.
Further, the phrase said magnetic sensor is unclear.  Is this the magnetic field sensor of Claim 8, or a separate sensor?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turnbull et al (20080105059).
Turnbull teaches a fiber rope (Abstract) capable of being used for lifting operations, comprising a plurality of magnets (Details 7, 8, 9) embedded within the fiber rope with an axial distance therebetween (Detail 12) along the fiber rope.
In regards to Claim 2, Turnbull teaches the said magnets are permanent magnets (not taught as being electromagnets) with a temperature-dependent magnetic field strength (would be so due to Curie Temperature).
In regards to Claim 3, Turnbull teaches the permanent magnets are embedded in the core of said fiber rope (Figure 1).
In regards to Claim 4, Turnbull teaches the fiber rope further comprises a plurality of fiber rope position identifiers (Details 10, 11) spaced along the fiber rope.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turnbull et al in view of Logan et al (20030111298).
Turnbull essentially teaches the invention as detailed above, but fails to specifically teach providing optically detectable marks with an axial distance therebetween along the fiber rope.  Logan, however, teaches that it is well known in related arts to provide such marks (Figures 2, 5, 6).  It therefor would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the marks as described, so as to monitor the rope in a known manner.  The marks of Logan allow the user to monitor the rope optically by observing the marks as they pass the sensor (Figure 4).  The ordinarily skilled artisan would have appreciated this and known to use them as taught.
In regards to Claim 6, the ordinarily skilled artisan would understand that the marks could be used to mark any object or section on the rope, including the axial positions of the magnets.  Logan teaches using the marks to monitor stretch.  If the marks were to be used on the rope of Turnbull, it would only be logical to have the marks be placed the same as the magnets, so that the separation of the magnets from one another over time could be monitored.
In regards to Claim 7, Logan teaches the marks can be continuous (F 5, Details 60A, 60B).
Claims 8, 9, 13, 14, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boroy et al (20180079631) in view of Turnbull et al (20080105059) and Wallace et al (10660266).
Boroy teaches a hoisting system (Figure 1) comprising a fiber rope (Paragraph 43).  While Boroy essentially teaches the invention as detailed, it fails to specifically teach the myriad different types of fiber ropes which could be utilized.  Turnbull teaches that it is well known to provide a fiber rope (Abstract) comprising a plurality of magnets (Details 7, 8, 9) embedded within the fiber rope with an axial distance therebetween (Detail 12) along the fiber rope, as well as a magnetic field sensor (Detail 4) to sense the presence of the magnetic field of the magnets that are embedded in the fiber rope.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide such a rope and sensor, so as to allow for contactless observation and monitoring of the rope. The ordinarily skilled artisan would have appreciated the benefits afforded by the use of such a rope and known to use one as taught.
While the combination of Boroy and Turnbull essentially teaches the invention as detailed, it fails to specifically each providing a fiber rope hoisting speed sensor, which Wallace teaches is known in related arts (Column 7, lines 9-28).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the magnets and sensor in Turnbull as done in the monitoring system of Wallace, so as to allow for the monitoring of the speed in the hoisting system of the combination, resulting in improved monitor of the rope.  Knowing the speed of the rope would allow the user to know when the rope was subject to higher friction, which would be another beneficial data point in the observation and monitoring of the rope during use.
In regards to 9, Turnbull teaches providing a position sensor (Detail 5) configured to sense different fiber rope position identifiers (Details 10, 11).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the sensor and identifiers as detailed, so as to uniquely identify different portions of the fiber rope.
In regards to Claim 13, Boroy teaches the hoisting system is a knuckle-boom (Paragraph 17).
In regards to Claim 14, the combination as detailed for Claim 8 would teach the method since the combination teaches measuring the time between the passing of consecutive magnets and calculating the distance between consecutive magnets, and comparing the calculated distance between magnets with an original predefined distance between the magnets (Wallace: Column 3 line 41- Column 6 line 15).  As detailed above, the measuring of speed as taught by Wallace would allow for better monitoring of the rope.  The ordinarily skilled artisan would appreciate this beneficial information and known to measure the speed as taught.
In regards to Claim 16, Wallace teaches the magnetic field sensor is configured to sense the magnetic field strength (Column 3, lines 13-16).
In regards to Claim 17, the magnetic field of Turnbull has an orientation (Figure 1 shows magnets aligned north to south), and that orientation will be sensed.
Claims 10 and 11 is/are rejected, to the degree definite, under 35 U.S.C. 103 as being unpatentable over Boroy et al (20180079631) in view of Turnbull et al (20080105059) and Wallace et al (10660266) as applied to claim 8 above, and further in view of Logan et al (20030111298).
While the combination of Boroy in view of Turnbull and Wallace essentially teaches the invention as detailed above, it fails to specifically teach an optical sensor for sensing marks on a rope.  Logan, however, teaches that it is well known to use optical sensors for sensing marks on a rope (Figures 2, 4-6).  It therefor would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the marks as described, so as to monitor the rope in a known manner.  The marks of Logan allow the user to monitor the rope optically by observing the marks as they pass the sensor (Figure 4).  The ordinarily skilled artisan would have appreciated this and known to use them as taught.  In regards to a common housing, it would have been obvious to provide a single housing, so as to avoid duplication of parts.  Housing multiple components in a single housing is well known in the art.  It should also be noted, Applicant provides no criticality or unexpected results arising from providing a common housing and as such, is considered an obvious design choice.
Claims 12 and 18 is/are rejected, to the degree definite, under 35 U.S.C. 103 as being unpatentable over Boroy et al (20180079631) in view of Turnbull et al (20080105059) and Wallace et al (10660266) as applied to claim 8 above, and further in view of Lustenberger (20050063449).
While the combination of Boroy in view of Turnbull and Wallace essentially teaches the invention as detailed above, it fails to specifically teach sensing the external surface temperature of the fiber rope.  Lustenberger, however, teaches that it is well known to sense this temperature (Paragraph 45).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have measured the external surface temperature of the fiber rope of the combination as taught by Lustenberger, so as to better monitor the rope.  Knowing the speed of the temperature would allow the user to know when the rope was subject to higher temperatures and subsequent wear, which would be another beneficial data point in the observation and monitoring of the rope during use.  In regards to specifically utilizing an IR sensor, this would have been obvious to the ordinarily skilled artisan as any suitable sensor for sensing surface temperature could be used with the same results (measured surface temperature).

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   See of Record.
Specifically, at least Weischedel (20150198463) Abstract, Furukawa (8330452) Abstract, Alles et al (6047814) Abstract, Figure, Wakahara (4533259) Abstract, and Cullen et al (4438402) Abstract teach elements similar to those as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHAUN R HURLEY/Primary Examiner, Art Unit 3732